Title: From John Adams to Joseph Delaplaine, 23 April 1822
From: Adams, John
To: Delaplaine, Joseph


				
					Sir
					Montezillo April 23d 1822
				
				Portraits or Busts, of Men or Women taken in Old Age, which as Ossean says, and says truly is dark and unlovely are always disagreeable; much more so are those taken after Death or in Articulo mortis The Portraits of Dr Franklin taken when he was eighty four were no more like him, in the middle of his Age or even when he was seventy years Old than they resembled those of Voltair I delight to see the images of my Friends taken when they were in the full enjoyment of all the energies of their minds and bodiesThe Picture of Dr Rush which you sent me is a meloncholy object to my sight, I see nothing of that erect figure, that free air and steady gate that intelligentery and expressive countenance which delighted me so much in my friend when I knew him, it is however a memento mori and that is always a useful moral lesson. But we have so many intimations tending to the same ends that I am not meloncholy enough to contemplate too many of them; I am more delighted and I think more instructed, by looking at the bright side of human nature, and human life than at the dark: I thank you however in for the civility of sending me the Portrate of my friend / and am your obliged / humble Servent
				
					John Adams
				
				
			